Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of May 7, 2012
by and among Fiesta Restaurant Group, Inc., a Delaware corporation (the
“Company”) and the Persons listed on the signature page hereto as investors
(collectively referred to herein as the “Investors”).

The Investors own 6,559,739 shares of Carrols Restaurant Group, Inc., a Delaware
corporation and the indirect parent company of the Company (“CRG”), as of date
hereof. Upon the consummation of the spin-off (the “Spin-Off”) of the Company by
CRG by way of a pro rata stock dividend to CRG’s stockholders whereby each
holder of CRG common stock will receive one share of the Company’s Common Stock
for each one share of CRG common stock held by such stockholder at the close of
business on the record date of the Spin-Off, the Investors will own 6,559,739
shares (the “Shares”) of Common Stock. Unless otherwise provided in this
Agreement, other capitalized terms used herein shall have the meanings set forth
in Section 9 hereof.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:

 

1. Effectiveness.

This Agreement shall become effective only upon the consummation of the
Spin-Off.

 

2. Demand Registrations.

(a) Short-Form Registrations. The holders of a majority of the Registrable
Securities, as a group, shall be entitled to request registration on Form S-3,
or any similar form (each, a “Short-Form Registration”), in which the Company
shall pay Registration Expenses as provided in Section 6 of this Agreement;
provided that, except in the case of one non-underwritten Short-Form
Registration (the “Excepted Registration”), the aggregate offering value of the
Registrable Securities requested to be registered in any Short-Form Registration
which is qualified under Rule 415 under the Securities Act must be equal to at
least $5,000,000 and which contemplates an underwritten offering must be equal
to at least $10,000,000. The offering contemplated by the Excepted Registration
shall not be underwritten. Demand Registrations shall be Short-Form
Registrations whenever the Company is permitted to use any applicable short
form. The Company shall use its best efforts to make Short-Form Registrations on
Form S-3 available for the sale of Registrable Securities. If a request for a
Demand Registration is for a shelf registration pursuant to Rule 415 of the
Securities Act, the Company shall use its reasonable best efforts to keep such
shelf registration continuously effective for up to 9 months following such
registration, but not later than the date on which all of the Registrable
Securities covered by such shelf registration may be sold without limitation or
restriction pursuant to Rule 144 under the Securities Act (or any successor
provision having similar effect); provided, however, that prior to the
termination of such shelf registration prior to the expiration of such maximum
period for the reason that such Registrable Securities may be sold without
limitation or restriction pursuant to Rule 144 under the Securities Act or any
successor provision having similar effect, the Company shall first furnish to
each holder of Registrable Securities participating in such shelf registration



--------------------------------------------------------------------------------

(i) an opinion, in form and substance reasonably satisfactory to the holders of
a majority of the Registrable Securities, of counsel for the Company reasonably
satisfactory to the holders of a majority of the Registrable Securities
requesting such registration stating that such Registrable Securities are freely
saleable without limitation or restriction pursuant to Rule 144 under the
Securities Act (or any successor provision having similar effect) or (ii) a
“No-Action Letter” from the staff of the Securities and Exchange Commission
stating that the Securities and Exchange Commission would not recommend
enforcement action if the Registrable Securities included in such shelf
registration were sold in a public sale other than pursuant to an effective
registration statement or Rule 144.

(b) Long-Form Registrations. At any time that a Short-Form Registration pursuant
to paragraph 2(a) is not available, the holders of a majority of the Registrable
Securities, as a group, shall be entitled to request registration on Form S-1,
or any similar form (each, a “Long-Form Registration”), in which the Company
shall pay Registration Expenses as provided in Section 6 of this Agreement;
provided that (i) the aggregate offering value of the Registrable Securities
requested to be registered in any Long-Form Registration must be equal to at
least $15,000,000; (ii) such holders shall not be permitted more than three
(3) Long-Form Registrations hereunder; and (iii) each Long-Form Registration
shall be an underwritten registration. A registration shall not count as one of
the permitted Long-Form Registrations until it has become effective, and no
Long-Form Registration shall count as one of the permitted Long-Form
Registrations unless the person or group making such request is able to register
and sell at least 90% of the Registrable Securities requested to be included in
such registration; provided that in any event the Company shall pay Registration
Expenses as provided in Section 6 of this Agreement in connection with any
registration initiated as a Long-Form Registration whether or not it has become
effective and whether or not such registration has counted as one of the
permitted Long-Form Registrations.

(c) All registrations requested pursuant to this Section 2 are referred to
herein as “Demand Registrations”. The holders of Registrable Securities shall
not be permitted more than a total of five Demand Registrations hereunder. Each
request for a Demand Registration shall specify the approximate number of
Registrable Securities requested to be registered and the anticipated per share
price range for such offering. Within ten days after receipt of any such
request, the Company shall give written notice of such requested registration to
all other holders of Registrable Securities and shall include in such
registration all Registrable Securities with respect to which the Company has
received written requests for inclusion therein within 15 days after the receipt
of the Company’s notice.

(d) Priority on Demand Registrations. The Company will not include in any Demand
Registration any securities which are not Registrable Securities without the
written consent of the holders of a majority of the Registrable Securities
requesting such registration. If a Demand Registration is an underwritten
offering and the managing underwriters advise the Company in writing that in
their opinion the number of Registrable Securities and, if permitted hereunder,
other securities requested to be included in such offering exceeds the number of
Registrable Securities and other securities, if any, which can be sold therein
without adversely affecting the marketability of the offering, the Company shall
include in such registration prior to the inclusion of any securities which are
not Registrable Securities the number of Registrable Securities requested to be
included which in the opinion of such underwriters can be sold without adversely
affecting the marketability of the offering, pro rata among the respective
holders

 

2



--------------------------------------------------------------------------------

thereof on the basis of the amount of Registrable Securities owned by each such
holder. Notwithstanding the foregoing, no employee of the Company or any
subsidiary thereof will be entitled to participate, directly or indirectly, in
any such registration to the extent that the managing underwriter determines in
good faith that the participation of such employee in such registration would
adversely affect the marketability or offering price of the securities being
sold in such registration. In the event the Company shall not, by virtue of this
paragraph 2(d), include in any Demand Registration all of the Registrable
Securities of any holder of Registrable Securities requesting to be included in
such Demand Registration, such holder may, upon written notice to the Company
given within five days of the time such holder first is notified of such matter,
reduce the amount of Registrable Securities it desires to have included in such
Demand Registration, whereupon only the Registrable Securities, if any, it
desires to have included will be so included and the holders of Registrable
Securities not so reducing shall be entitled to a corresponding increase in the
amount of Registrable Securities to be included in such Demand Registration.

(e) Restrictions on Demand Registrations. The Company shall not be obligated to
effect any Demand Registration within 180 days after the effective date of a
previous Demand Registration or a previous registration in which the holders of
Registrable Securities were given piggyback rights pursuant to Section 3 below.
The Company may postpone for up to 120 days the filing or the effectiveness of a
registration statement for a Demand Registration if the Company in good faith
determines that such Demand Registration would reasonably be expected to have a
material adverse effect on any proposal or plan by the Company or any of its
Subsidiaries to engage in any acquisition of assets (other than in the ordinary
course of business) or any merger, consolidation, tender offer, reorganization
or similar transaction; provided that in such event, the holders of Registrable
Securities initially requesting such Demand Registration shall be entitled to
withdraw such request and, if such request is withdrawn, such Demand
Registration shall not count as one of the permitted Demand Registrations
hereunder and the Company shall pay Registration Expenses as provided in
Section 6 of this Agreement in connection with such registration.

(f) Selection of Underwriters. The holders of a majority of the Registrable
Securities requesting registration hereunder shall have the right to select the
investment banker(s) and manager(s) to administer the offering, subject to the
reasonable consent of the Company.

(g) Other Registration Rights. The Company may grant rights to other Persons to
participate in Piggyback Registrations so long as such rights are subordinate to
the rights of the holders of Registrable Securities with respect to such
Piggyback Registrations as set forth in paragraphs 3(c) and 3(d) below.

 

3. Piggyback Registrations.

(a) Right to Piggyback. Whenever the Company proposes to register any of its
securities under the Securities Act (other than pursuant to a Demand
Registration) and the registration form to be used may be used for the
registration of Registrable Securities (a “Piggyback Registration”), the Company
shall give prompt written notice to all holders of Registrable

 

3



--------------------------------------------------------------------------------

Securities of its intention to effect such a registration and shall include in
such registration all Registrable Securities with respect to which the Company
has received written requests for inclusion therein within 20 days after the
receipt of the Company’s notice.

(b) Piggyback Expenses. The Registration Expenses of the holders of Registrable
Securities shall be paid by the Company as provided in Section 6 in all
Piggyback Registrations.

(c) Priority on Primary Registrations. If a Piggyback Registration is an
underwritten primary registration on behalf of the Company, and the managing
underwriters advise the Company in writing that in their opinion the number of
securities requested to be included in such registration exceeds the number
which can be sold in such offering without adversely affecting the marketability
of the offering, the Company shall include in such registration (i) first, the
securities the Company proposes to sell, (ii) second, the Registrable Securities
requested to be included in such registration, pro rata among the holders of
such Registrable Securities on the basis of the number of shares owned by each
such holder, and (iii) third, other securities requested to be included in such
registration.

(d) Priority on Secondary Registrations. If a Piggyback Registration is an
underwritten secondary registration on behalf of holders of the Company’s
securities, and the managing underwriters advise the Company in writing that in
their opinion the number of securities requested to be included in such
registration exceeds the number which can be sold in such offering without
adversely affecting the marketability of the offering, the Company shall include
in such registration (i) first, the securities requested to be included therein
by the holders requesting such registration, (ii) second, the Registrable
Securities requested to be included in such registration, pro rata among the
holders of such Registrable Securities on the basis of the number of shares
owned by each such holder, and (iii) third, other securities requested to be
included in such registration.

(e) Reserved.

(f) Selection of Underwriters. If any Piggyback Registration is an underwritten
offering, the Company shall select the investment banker(s) and manager(s) for
the offering.

 

4. Holdback Agreements.

(a) Each holder of Registrable Securities shall not effect any public sale or
distribution (including sales pursuant to Rule 144) of equity securities of the
Company, or any securities convertible into or exchangeable or exercisable for
such securities, during the seven days prior to and the 180-day period beginning
on the effective date of any underwritten Demand Registration or any
underwritten Piggyback Registration in which Registrable Securities are included
(except as part of such underwritten registration), unless the underwriters
managing the registered public offering otherwise agree.

(b) Reserved.

 

4



--------------------------------------------------------------------------------

5. Registration Procedures.

Whenever the holders of Registrable Securities have requested that any
Registrable Securities be registered pursuant to this Agreement, the Company
shall use its reasonable best efforts to effect the registration and the sale of
such Registrable Securities in accordance with the intended method of
disposition thereof and pursuant thereto the Company shall as expeditiously as
possible:

(a) prepare and file with the Securities and Exchange Commission a registration
statement with respect to such Registrable Securities and use its reasonable
best efforts to cause such registration statement to become effective (provided
that before filing a registration statement or prospectus or any amendments or
supplements thereto, the Company shall furnish to the counsel selected by the
holders of a majority of the Registrable Securities covered by such registration
statement copies of all such documents proposed to be filed, which documents
shall be subject to the review and comment of such counsel);

(b) notify each holder of Registrable Securities of the effectiveness of each
registration statement filed hereunder and prepare and file with the Securities
and Exchange Commission such amendments and supplements to such registration
statement and the prospectus used in connection therewith as may be necessary to
keep such registration statement effective for a period of not less than 9
months and comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by such registration statement during such
period in accordance with the intended methods of disposition by the sellers
thereof set forth in such registration statement;

(c) furnish to each seller of Registrable Securities such number of copies of
such registration statement, each amendment and supplement thereto, the
prospectus included in such registration statement (including each preliminary
prospectus) and such other documents as such seller may reasonably request in
order to facilitate the disposition of the Registrable Securities owned by such
seller;

(d) use its best efforts to register or qualify such Registrable Securities
under such other securities or blue sky laws of such jurisdictions as any seller
reasonably requests and do any and all other acts and things which may be
reasonably necessary or advisable to enable such seller to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
seller (provided that the Company shall not be required to (i) qualify generally
to do business in any jurisdiction where it would not otherwise be required to
qualify but for this subparagraph, (ii) subject itself to taxation in any such
jurisdiction or (iii) consent to general service of process in any such
jurisdiction);

(e) notify each seller of such Registrable Securities, at any time when a
prospectus relating thereto is required to be delivered under the Securities
Act, of the happening of any event as a result of which the prospectus included
in such registration statement contains an untrue statement of a material fact
or omits any fact necessary to make the statements therein not misleading, and,
at the request of any such seller, the Company shall prepare a supplement or
amendment to such prospectus so that, as thereafter delivered to the purchasers
of such Registrable Securities, such prospectus shall not contain an untrue
statement of a material fact or omit to state any fact necessary to make the
statements therein not misleading;

 

5



--------------------------------------------------------------------------------

(f) cause all such Registrable Securities to be listed on each securities
exchange or automated quotation system on which similar securities issued by the
Company are then listed or quoted;

(g) provide a transfer agent and registrar for all such Registrable Securities
not later than the effective date of such registration statement;

(h) enter into such customary agreements (including underwriting agreements in
customary form) and take all such other actions as the holders of a majority of
the Registrable Securities being sold or the underwriters, if any, reasonably
request in order to expedite or facilitate the disposition of such Registrable
Securities (including effecting a stock split or a combination of shares);

(i) in the case of an underwritten offering, use its reasonable best efforts to
obtain (i) a “comfort letter” from the Company’s independent public accountants
in customary form and covering such matters of the type customarily covered by
comfort letters and (ii) opinions of counsel from the Company’s counsel in
customary form and covering such matters of the type customarily covered in a
public issuance of securities, in each case, in form and substance reasonably
satisfactory to the underwriters and addressed to the managing underwriters;

(j) make available for inspection by any seller of Registrable Securities, any
underwriter participating in any disposition pursuant to such registration
statement and any attorney, accountant or other agent retained by any such
seller or underwriter, all financial and other records, pertinent corporate
documents and properties of the Company, and cause the Company’s officers,
directors, employees and independent accountants to supply all information
reasonably requested by any such seller, underwriter, attorney, accountant or
agent in connection with such registration statement;

(k) otherwise use its best efforts to comply with all applicable rules and
regulations of the Securities and Exchange Commission, and make available to its
security holders, as soon as reasonably practicable but no later than 90 days
after the end of any 12-month period, an earnings statement covering the period
of at least twelve months beginning with the first day of the Company’s first
full calendar quarter after the effective date of the registration statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 thereunder;

(l) in the event of the issuance of any stop order suspending the effectiveness
of a registration statement, or of any order suspending or preventing the use of
any related prospectus or suspending the qualification of any common stock
included in such registration statement for sale in any jurisdiction, the
Company shall use its best efforts promptly to obtain the withdrawal of such
order; and

(m) permit any holder of Registrable Securities which holder, in its sole and
exclusive judgment, might be deemed to be an underwriter or a controlling person
of the Company, to participate in the preparation of such registration or
comparable statement and to require the insertion therein of material, furnished
to the Company in writing, which in the reasonable judgment of such holder and
its counsel should be included.

 

6



--------------------------------------------------------------------------------

Cooperation by the Company and its management shall include, but not be limited
to, management’s attendance and reasonable presentations in respect of the
Company at road shows with respect to the offering of Registrable Securities.

 

6. Registration Expenses.

(a) All expenses incident to the Company’s performance of or compliance with
this Agreement, including without limitation all registration and filing fees,
fees and expenses of compliance with securities or blue sky laws, printing
expenses, messenger and delivery expenses, fees and disbursements of custodians,
and fees and disbursements of counsel for the Company and all independent
certified public accountants, underwriters (excluding discounts, commissions and
underwriters’ counsel fees) and other Persons retained by the Company (all such
expenses being herein called “Registration Expenses”), shall be borne by the
Company, except as otherwise provided in this Agreement. In addition to
underwriting discounts, commissions and underwriters’ counsel fees, the holders
of the Registrable Securities included in the Excepted Registration shall bear
the out-of-pocket Registration Expenses of the Excepted Registration. The
Company shall, in any event, pay its internal expenses (including, without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties), the expense of any annual audit or quarterly review
and the expenses and fees for listing the securities to be registered on each
securities exchange on which similar securities issued by the Company are then
listed or on the FINRA automated quotation system.

(b) In connection with each Demand Registration (other than the Excepted
Registration) and each Piggyback Registration, the Company shall reimburse the
holders of Registrable Securities included in such registration for not more
than $75,000 in the aggregate of the reasonable fees and disbursements of one
counsel chosen by the holders of a majority of the Registrable Securities
included in such registration.

(c) To the extent Registration Expenses are not required to be paid by the
Company, each holder of securities included in any registration hereunder shall
pay those Registration Expenses allocable to the registration of such holder’s
securities so included, and any Registration Expenses not so allocable shall be
borne by all sellers of securities included in such registration in proportion
to the aggregate selling price of the securities to be so registered.

 

7. Indemnification.

(a) The Company shall indemnify, to the extent permitted by law, each holder of
Registrable Securities, its affiliates and their respective officers, directors,
managers, partners, members, shareholders, employees and agents and each Person
who controls such holder (within the meaning of the Securities Act) against, and
pay and reimburse any of the foregoing for any and all losses, claims, damages,
liabilities and expenses, joint or several, to which any of the foregoing may
become subject under the Securities Act or otherwise, insofar as such losses,
claims, damages, liabilities or expenses (or actions or proceedings, whether
commenced or

 

7



--------------------------------------------------------------------------------

threatened, in respect thereof) arise out of or are based upon (i) any untrue or
alleged untrue statement of material fact contained in any registration
statement, prospectus or preliminary prospectus or any amendment thereof or
supplement thereto (including without limitation any “free writing prospectus”
as defined in Rule 433 under the Securities Act (an “issuer free writing
prospectus”), or that would otherwise constitute a “free writing prospectus,” as
defined in Rule 405 under the Securities Act), (ii) any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein not misleading or (iii) any violation by the Company of
the Securities Act or any rule or regulation promulgated thereunder or any state
securities laws applicable to the Company and relating to action or inaction
required by the Company in connection with any such registration statement, and
will pay and reimburse such holder, its affiliates and their respective
officers, directors, managers, partners, members, shareholders, employees and
agents for any legal or any other expenses actually and reasonably incurred by
them in connection with investigating, defending or settling any such loss,
claim, liability, action or proceeding, except insofar as the same are caused by
or contained in any information furnished in writing to the Company by such
holder expressly for use therein or by such holder’s failure to deliver a copy
of the registration statement or prospectus or any amendments or supplements
thereto after the Company has furnished such holder with a sufficient number of
copies of the same. In connection with an underwritten offering, the Company
shall indemnify such underwriters, their officers and directors and each Person
who controls such underwriters (within the meaning of the Securities Act) to the
same extent as provided above with respect to the indemnification of the holders
of Registrable Securities.

(b) In connection with any registration statement in which a holder of
Registrable Securities is participating, each such holder shall furnish to the
Company in writing such information and affidavits as the Company reasonably
requests for use in connection with any such registration statement or
prospectus and, to the extent permitted by law, shall indemnify the Company, its
directors, officers, managers, partners, members, shareholders, employees and
agents and each Person who controls the Company (within the meaning of the
Securities Act) against, and pay and reimburse any of the foregoing for any and
all losses, claims, damages, liabilities and expenses, joint or several, to
which any of the foregoing may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages, liabilities or expenses (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon (i) any untrue or alleged untrue statement of
material fact contained in the registration statement, prospectus or preliminary
prospectus or any amendment thereof or supplement thereto (including without
limitation any issuer free writing prospectus or that would otherwise constitute
a “free writing prospectus” as referred to in Section 7(a) above), (ii) any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading or (iii) any violation
by a holder of Registrable Securities of the Securities Act or any rule or
regulation promulgated thereunder or any state securities laws applicable to
such holder and relating to action or inaction required by such holder in
connection with any such registration statement, but only to the extent that
such untrue statement or omission is contained in, or such action or inaction
relates to, any information or affidavit so furnished in writing by such holder,
and such holder will reimburse the Company and each such director, officer and
controlling Person for any legal or any other expenses actually and reasonably
incurred by them in connection with investigating, defending or settling any
such loss, claim, liability, action or proceeding, provided that the obligation
to indemnify shall be individual, not joint and several, for each holder and
shall be limited to the net amount of proceeds received by such holder from the
sale of Registrable Securities pursuant to such registration statement.

 

8



--------------------------------------------------------------------------------

(c) Any Person entitled to indemnification hereunder shall (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided that the failure to give prompt notice shall not
impair any Person’s right to indemnification hereunder to the extent such
failure has not prejudiced the indemnifying party) and (ii) unless in such
indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
the indemnifying party shall not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent shall not be
unreasonably withheld). No indemnifying party shall, without the prior written
consent of an indemnified party, effect any settlement of any pending or
threatened action, suit or proceeding in respect of which such indemnified party
is or could have been a party and indemnity could have been sought hereunder by
such indemnified party, unless such settlement includes an unconditional release
of such indemnified party from all liability on claims that are the subject
matter of such action, suit or proceeding. An indemnifying party who is not
entitled to, or elects not to, assume the defense of a claim shall not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment of any indemnified party a conflict of interest may exist
between such indemnified party and any other of such indemnified parties with
respect to such claim.

(d) The indemnification provided for under this Agreement shall remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling Person of such
indemnified party and shall survive the transfer of securities.

(e) In the event the Company’s indemnification is unavailable for any reason,
the Company also agrees to make such provisions, as are reasonably requested by
any indemnified party for contribution to such party in such proportion as is
appropriate to reflect the relative fault of the indemnifying party on the one
hand and of the indemnified party on the other as well as any other relevant
equitable considerations. The relevant fault of the indemnifying party and the
indemnified party will be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. Notwithstanding the foregoing, the amount any holder of
Registrable Securities will be obligated to contribute pursuant to this
paragraph 7(e) will be limited to an amount equal to the net proceeds to such
holder sold pursuant to the registration statement which gives rise to such
obligation to contribute (less the aggregate amount of any damages which the
holder has otherwise been required to pay in respect of such loss, claim,
damage, liability or action or any substantially similar loss, claim, damage,
liability or action arising from the sale of such Registrable Securities). The
parties hereto agree that it would not be just and equitable if contribution
pursuant to this paragraph 7(e) were determined by pro rata allocation or by any
other method of allocation which does not take into account the equitable
considerations referred to in this paragraph 7(e).

 

9



--------------------------------------------------------------------------------

(f) No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.

 

8. Participation in Underwritten Registrations.

No Person may participate in any registration hereunder which is underwritten
unless such Person (i) agrees to sell such Person’s securities on the basis
provided in any underwriting arrangements approved by the Person or Persons
entitled hereunder to approve such arrangements and (ii) completes and executes
all questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents required under the terms of such underwriting arrangements;
provided that no holder of Registrable Securities included in any underwritten
registration shall be required to make any representations or warranties to the
Company or the underwriters (other than representations and warranties regarding
such holder and such holder’s intended method of distribution) or to undertake
any indemnification obligations to the Company or the underwriters with respect
thereto, except as otherwise provided in Section 7 hereof.

 

9. Definitions.

“Affiliate” of a Person other than an individual means any other Person,
directly or indirectly controlling, controlled by or under common control with
such Person or, with respect to any partnership, any partner thereof.

“Common Stock” means the Company’s common stock, par value $0.01 per share.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or department, agency or
political subdivision thereof.

“Public Sale” means any sale of securities to the public pursuant to an offering
registered under the Securities Act or to the public through a broker, dealer or
market maker pursuant to the provisions of Rule 144 adopted under the Securities
Act.

“Registrable Securities” means (i) the Shares and additional shares of Common
Stock that may be acquired by the Investors after the date of the Spin-Off and
(ii) any Common Stock issued or issuable with respect to such shares by way of a
stock dividend or stock split or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization. As to any
particular Registrable Securities, such securities shall cease to be Registrable
Securities when they cease to be held by the Investors or any of their
Affiliates.

The terms “register,” “registered” and “registration” shall refer to
registration effected by preparing and filing a registration statement in
compliance with the Securities Act and applicable rules and regulations
thereunder, and the declaration or ordering of the effectiveness of such
registration statement.

 

10



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time.

Unless otherwise stated, other capitalized terms contained herein have the
meanings set forth in the Purchase Agreements.

 

10. Miscellaneous.

(a) No Inconsistent Agreements. The Company shall not hereafter enter into any
agreement with respect to its securities which is inconsistent with or violates
the rights granted to the holders of Registrable Securities in this Agreement.

(b) Rule 144 Reporting. With a view to making available to the holders of
Registrable Securities the benefits of Rule 144 and any other rule or regulation
of the Securities and Exchange Commission that may at any time permit the
holders to sell the Registrable Securities to the public without registration,
the Company agrees to use commercially reasonable efforts: (i) to make and keep
public information available as those terms are understood in Rule 144, (ii) to
file with the Securities and Exchange Commission in a timely manner all reports
and other documents required to be filed by an issuer of securities registered
under the Securities Act or the Securities Exchange Act pursuant to Rule 144,
(iii) as long as any holder owns any Registrable Securities, to furnish in
writing upon such holder’s request a written statement by the Company that it
has complied with the reporting requirements of Rule 144 and of the Securities
Act and the Securities Exchange Act, and to furnish to such holder a copy of the
most recent annual or quarterly report of the Company, and such other reports
and documents so filed by the Company as may be reasonably requested in availing
such holder of any rule or regulation of the Securities and Exchange Commission
permitting the selling of any such Registrable Securities without registration
and (iv) undertake any additional actions reasonably necessary to maintain the
availability of a registration statement or the use of Rule 144.

(c) Remedies. Any Person having rights under any provision of this Agreement
shall be entitled to enforce such rights specifically to recover damages caused
by reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law.

The parties hereto agree and acknowledge that money damages may not be an
adequate remedy for any breach of the provisions of this Agreement and that any
party may in its sole discretion apply to any court of law or equity of
competent jurisdiction (without posting any bond or other security) for specific
performance and for other injunctive relief in order to enforce or prevent
violation of the provisions of this Agreement.

(d) Amendments and Waivers. Except as otherwise provided herein, no
modification, amendment or waiver of any provision of this Agreement shall be
effective against the Company or the holders of Registrable Securities unless
such modification, amendment or waiver is approved in writing by the Company or
the holders of a majority of the Registrable Securities, as the case may be. The
failure of any party to enforce any of the provisions of this Agreement shall in
no way be construed as a waiver of such provisions and shall not affect the
right of such party thereafter to enforce each and every provision of this
Agreement in accordance with its terms.

 

11



--------------------------------------------------------------------------------

(e) Successors and Assigns. All covenants and agreements in this Agreement by or
on behalf of any of the parties hereto shall bind and inure to the benefit of
the respective successors and permitted assigns of the parties hereto whether so
expressed or not; provided that the parties hereto may only assign their rights
under this Agreement among its Affiliates, and provided that any restrictions
contained in this Agreement shall continue to be applicable to the holders of
Registrable Securities after any such assignment other than a Public Sale.

(f) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

(g) Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts taken together shall constitute one and the
same Agreement.

(h) Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.

(i) Governing Law. The corporate law of the State of Delaware shall govern all
issues and questions concerning the relative rights of the Company and its
stockholders. All other issues and questions concerning the construction,
validity, interpretation and enforcement of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of New York, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of New York or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York.

(j) Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when delivered personally to the
recipient, sent to the recipient by reputable overnight courier service (charges
prepaid) or mailed to the recipient by certified or registered mail, return
receipt requested and postage prepaid. Such notices, demands and other
communications shall be sent to the parties hereto at the address of each such
party set forth in the records of the Company or to such other address or to the
attention of such other person as the recipient party has specified by prior
written notice to the sending party.

(k) Further Assurances. Each party hereto shall do and perform or cause to be
done and performed all such further acts and things and shall execute and
deliver all such other agreements, certificates, instruments and documents as
any other party hereto reasonably may request in order to carry out the intent
and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

COMPANY: FIESTA RESTAURANT GROUP, INC.

By:  

/s/ Joseph A. Zirkman

Name:   Joseph A. Zirkman Title:   Vice President, General Counsel and Secretary

INVESTORS: JEFFERIES CAPITAL PARTNERS IV LP,
JEFFERIES EMPLOYEE PARTNERS IV LLC and JCP PARTNERS IV  LLC

By:   Jefferies Capital Partners IV LLC, as Manager By:  

/s/ James L. Luikart

Name:  

James L. Luikart

Title:  

Managing Member

 

13